Citation Nr: 1747874	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for post-traumatic migraine headaches (migraine disability). 

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with sleep disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from January 1999 to July 1999, October 2003 to April 2005, and October 2007 to September 2009.  He also had additional service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction for the Veteran's claim was subsequently transferred to the RO in North Little Rock, Arkansas.  

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was most recently before the Board in December 2016, at which time the Veteran's claims for an increased rating for his service-connected PTSD and migraines were denied, and his claim for an increased rating for degenerative joint disease of the right shoulder was remanded for further development and was subsequently decided in a separate September 2017 Board decision.  In September 2017, the Court of Appeals for Veterans Claims (the Court), vacated and remanded the Board's denial of an entitlement to an initial compensable rating for post-traumatic migraine headaches and an evaluation in excess of 50 percent for PTSD with sleep disorder via a Joint Motion for Partial Remand (JMPR).  Accordingly, the Veteran's claims have now returned to the Board for further appellate action. 

 


FINDINGS OF FACT

1.  The Veteran's migraine disability is been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months. 

2.  The Veteran's service-connected PTSD is manifested by symptoms that include sleep impairment, irritability, and anxiety, with occupation and social deficiencies in most areas such as social relations, work, and mood, but without total social and occupational impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for a migraine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114a, Diagnostic Code 8100 (2016).

2.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in July 2010, September 2010, January 2011, April 2011, and September 2011, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2015 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in May 2014.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2012 travel board hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the symptoms and severity of the Veteran's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his increased rating claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Migraine Headaches 

The Veteran and his representative have asserted that he is entitled to an initial compensable evaluation for his migraine headaches, which are rated under 38 C.F.R. § 4.124, Diagnostic Code 8100. 

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; and the maximum schedular rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTONARY 1554 (31st Ed. 2007), "prostrating" is defined as "extreme exhaustion or powerlessness." 

In support of the Veteran's claim for entitlement to a compensable rating for post-traumatic migraine headaches, the Veteran has consistently reported that when he is having an attack, he cannot stand light to the point where he requires sunglasses even indoors, has to take medication, frequently suffers from dizziness, and gastrointestinal problems.  See, August 2010 VA Form 9; October 2010 Statement in Support of Claim; February 2012 hearing transcript.  The Veteran stated during his testimony that he suffered from these headaches approximately five to six times a month and that the duration of those headaches lasted one to two hours.  The Veteran also stated that he lost several days from work due to his headaches and that sometimes, he had to lay down in order to recover.  See, February 2012 hearing transcript. 

The Veteran was first provided with a VA examination in connection with his migraines in April 2009, which reported that the Veteran was suffering from headaches three times per month for a duration of approximately 45 minutes, without specific triggers.  The headaches were noted to be incapacitating and non-restrictive.  During this examination, the Veteran was diagnosed with post-traumatic headaches.  See, April 2009 VA examination. 

In September 2009, the RO granted the Veteran service-connection for his post- traumatic headaches and assigned a noncompensable rating.  The Veteran timely disagreed with the noncompensable rating due to the frequency and severity of his headaches.  

The Veteran was afforded with a new VA examination in May 2014.  During this examination, it was reported that the Veteran was suffering from headaches about three to four times a week, and that the duration of those headaches was approximately 30 minutes to an hour.  It was noted that his headaches were accompanied by gastrointestinal issues and sensitivity to light.  The Veteran also reported that the headaches impacted his ability to work in that he would need to take an hour off when his headaches occurred.  See, May 2014 VA examination. 

While the Board notes that the May 2014 VA examiner concluded that the Veteran does not have characteristic prostrating attacks of migraine headache pain, the Board has assigned this opinion with low probative value.  Specifically, the Board notes the Veteran's private treatment records, which contain evidence of treatment for headaches accompanied with dizziness and gastrointestinal problems.  See, private treatment records dated January 2012, November 2013, and January 2014.  Additionally, the Veteran consistently reported the duration, frequency, and severity of his headache attacks during the pendency of his appeal.  While the Veteran is not competent to make medical conclusions, he is competent to describe his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the Veteran's post-traumatic headaches are manifested by characteristic prostrating attacks occurring on average once a month over the last several months, warranting a 30 percent rating.  As stated above, a higher 50 percent rating is not warranted unless the Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  While the Veteran did report that his headaches occur five to six times a week, he also reported that the duration was only one to two hours.  See, February 2012 hearing transcript.  Additionally, there is no evidence that the Veteran's headaches were productive of severe economic inadaptability. While the Board notes he may have had to take an hour off of work occasionally, there is no indication that the Veteran's time off from headaches was productive of severe economic inadaptability and accordingly, a higher rating of 50 percent is not warranted. 

b.  PTSD 

The Veteran and his representative have asserted that his PTSD warrants an increased rating, which is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.

As stated above, the Veteran and his representative assert that the Veteran is entitled to a rating in excess of 50 percent for service-connected PTSD with sleep disorder due to the severity of his symptoms.  

The Veteran has been afforded several VA examinations in connection with his PTSD claim.  During those examinations, the Veteran consistently reported symptoms of nightmares and sleep issues, anger, anxiety, being excessively watchful, and flashbacks.  See, December 2006 and March 2009 VA examinations. 

At his February 2012 hearing, the Veteran and his spouse testified to his PTSD symptoms in more detail.  Specifically, he stated that he suffered from daily panic attacks, has to keep a routine in order to maintain focus, and that he avoids social settings.  Additionally, the Veteran's spouse testified that he suffered from memory loss and would get violent with her to the point of the police being called to the residence and that one time she awakened to him choking her during one of his nightmares.  Of note, the Veteran's spouse also stated that he was "always talking about killing himself."  See, February 2012 hearing transcript. 

The Board notes that the Veteran was afforded a VA examination in July 2012, where the examiner found that no mental disorder diagnosis was warranted.  See, July 2012 VA examination.  However, the Board finds this opinion to be of low probative weight, as the Veteran had continued to display symptoms of PTSD at the examination and as evidence in post-service treatment records leading up to that examination.  See, VA post-service treatment records dated between 2009 and 2011. 

Most recently, the Veteran was afforded a VA examination in May 2014.  During this examination, it was documented that the Veteran currently had a restraining order against him brought by his spouse.  Again, the Veteran endorsed symptoms such as sleep impairment, impaired impulse control, unprovoked irritability and occasional violence.  It was noted that the Veteran was not completely oriented during the examination and did not know the date, the governor of his state, or who the president of the United States was.  The examiner stated that the he was not capable of managing his financial affairs.  See, May 2014 VA examination.  

The Veteran's post-service and private treatment records reflect a similar level of severity of his PTSD symptoms.  He was admitted to the hospital in 2009, where he reported irritability and feeling on guard all of the time, frequent intrusive memories, and feeling uncomfortable in crowds.  Additionally, the Veteran reported homicidal ideations, to the point where he gave his gun to his father because it wasn't safe to have it in the home any longer, but that he did not plan to act on those ideations.  See, February 2009 post-service treatment record.  Other consistently reported symptoms include negative thoughts, anxiety, and irritability.  See, private treatment records dated July 2010, September 2011, January 2015, September 2015, and December 2016; post-service treatment records dated March 2015, December 2016.  The Veteran's impaired impulse control was noted by his private treatment provider in that it was noted that he engages in high risk sexual behavior.  See, private treatment record dated October 2016. 

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD symptomatology most nearly approximates the criteria for a 70 percent disability and therefore, the Veteran is entitled to an initial rating of 70 percent, but no higher.  38 U.S.C.A. § 5107 (West 2014).  In coming to this conclusion, the Board has not overlooked the May 2014 VA examiners opinion that the Veteran's PTSD were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  However, the Board finds that the Veteran's February 2012 hearing testimony and post-service and private treatment records indicate that the Veteran's symptoms are much more severe and are more aligned with the criteria for a rating of 70 percent, but no higher.  Additionally, the Board notes that the Veteran is not entitled to a rating in excess of 70 percent because the medical and lay evidence included in the record does not indicate that the Veteran's condition included gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran continues to be employed by the National Guard and there is no evidence to conclude that the Veteran is unable to maintain relationships with his family or friends, and accordingly, a higher rating of 100 percent is not warranted. 








ORDER

Entitlement to an initial rating of 30 percent, but not higher, for migraine headaches is granted, subject to the laws and regulations governing VA compensation.  

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing VA compensation. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


